DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 7 is/are objected to because of the following informalities: 
Claim 7, “expel an amount of drug comprising the dose of drug” should be amended as “expel the dose of drug”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “a threaded piston rod comprising at least one outer drive structure”, “a drive member comprising at least one inner drive structure” and "the number and circumferential spacing of the outer and inner drive structures allowing the piston rod to be axially received in at least three different rotational positions in which the piston rod and the drive member are in axially sliding but rotationally locked engagement" renders the claim indefinite because it is unclear how “one inner drive structure” and “one outer drive structure” are enough to allow the drive member and the piston rod to have three different rotational positions. Also, it is unclear what is the minimum number of structures needed to provide at least three different rotational positions. Examiner notes: claim 6 recites the number of the outer drive structure and the number of the inner drive structure which provide how the piston rod is axially received in at least three different rotational positions. Therefore claim 6 is not rejected under 35 U.S.C. 112(b). Examiner suggested applicant to amend claim 1 with the limitation of claim 6 to overcome the 35 U.S.C. 112(b) rejection set forth above.
Claims 2-6 are rejected by virtue of depending on claim 1.
Regarding claim 7, the limitations “a piston rod comprising at least one outer drive structure”, “a drive member comprising at least one inner drive structure” and "the number and circumferential spacing of the outer and inner drive structures allowing the piston rod to be mounted in at least three different rotational positions in which the piston rod and the drive member are in axially sliding but rotationally locked engagement" renders the claim indefinite because it is unclear how “one inner drive structure” and “one outer drive structure” are enough to allow the drive member and the piston rod to have three different rotational positions. Also, it is unclear what is the minimum number of structures needed to provide at least three different rotational positions. Examiner notes: claim 14 recites the number of the outer drive structure and the number of the inner drive structure which provide how the piston rod is axially received in at least three different rotational positions. Therefore claim 14 is not rejected under 35 U.S.C. 112(b). Examiner suggested applicant to amend claim 7 with the limitation of claim 14 to overcome the 35 U.S.C. 112(b) rejection set forth above.
Claims 8-14 are rejected by virtue of depending on claim 7.
Regarding claim 15, the limitations “a piston rod comprising at least one outer drive structure”, “a drive member comprising at least one inner drive structure” and "the number and circumferential spacing of the outer and inner drive structures allowing the piston rod to be mounted in at least three different rotational positions in which the piston rod and the drive member are in axially sliding but rotationally locked engagement" renders the claim indefinite because it is unclear how “one inner drive structure” and “one outer drive structure” are enough to allow the drive member and the piston rod to have three different rotational positions. Also, it is unclear what is the minimum number of structures needed to provide at least three different rotational positions. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783